NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                EARLENE JOHNSON,
                    Petitioner,

                           v.

     DEPARTMENT OF VETERANS AFFAIRS,
                 Respondent.
            ______________________

                      2014-3076
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-1221-11-0328-W-1.
                ______________________

                Decided: July 14, 2014
                ______________________

   EARLENE JOHNSON, of Saint Louis, Missouri, pro se.

    RYAN M. MAJERUS, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were STUART F. DELERY, Assistant Attorney
General, ROBERT E. KIRSCHMAN, JR., Director, and
DEBORAH A. BYNUM, Assistant Director.
                 ______________________

   Before LOURIE, BRYSON, and CHEN, Circuit Judges.
2                                           JOHNSON   v. DVA



PER CURIAM.
     Earlene Johnson (“Johnson”) appeals from the final
decision of the Merit Systems Protection Board (“the
Board”) denying her request for corrective action after the
Department of Veterans Affairs (“VA”) terminated her
employment during her probationary period. See Johnson
v. Dep’t of Veterans Affairs, No. CH-1221-11-0328-W-1
(M.S.P.B. Oct. 12, 2011) (“Initial Decision”); (M.S.P.B.
Jan. 22, 2014) (“Final Order”). Because the Board did not
err in denying Johnson’s request for corrective action and
substantial evidence supported the Board’s decision, we
affirm.
                      BACKGROUND
    Johnson worked as a VA Medical Supply Technician
in the Supply, Processing, and Distribution Department
(“SPD”), which is responsible for sterilizing medical
instruments. She was hired in December 2008 and re-
moved from employment in November 2009 during her
one-year probationary period. Johnson was supervised by
Joyce Richardson, the Assistant Chief Medical Supply
Technician, who was supervised by Catherine Miller.
    In early March 2009, Johnson overheard a telephone
conversation between Richardson and Miller concerning
plans for the on-site VA Dental Clinic to begin sterilizing
its own medical instruments. Johnson relayed that
information to her fellow SPD employees because the
Dental Clinic had previously sent dental instruments that
had not been properly cleaned to the SPD. Johnson and
other SPD employees expressed their concerns about the
Dental Clinic’s improper cleaning to Richardson and
Miller.
    In April 2009, Johnson suffered an on-the-job injury,
which necessitated reassignment to other departments in
various light-duty positions. During that period of light-
duty assignments, Johnson occasionally had to be further
JOHNSON   v. DVA                                          3



transferred due to disruptive behavior. This disruptive
behavior included comments about Richardson, bad
language, and instances where she intimidated other
employees. In August 2009, Johnson disclosed to Miller
that Richardson was harassing her, including threatening
to fire Johnson and talking to other employees about
wanting to get rid of her. Miller acknowledged deficien-
cies in Richardson’s leadership skills and management
style and offered to have Johnson and Richardson partici-
pate in Alternate Dispute Resolution, but Johnson de-
clined.
    On November 24, 2009, Johnson was removed for
unprofessional behavior. In February 2010, Johnson filed
an Equal Employment Opportunity Commission
(“EEOC”) complaint. In August 2010, Johnson filed a
separate complaint with the Office of Special Counsel
(“OSC”), alleging that she was fired in retaliation for
whistleblowing. After OSC notified Johnson that it had
terminated its investigation, she appealed to the Board.
    In September 2011, the Administrative Judge (“AJ”)
held a hearing and in October 2011, issued a decision
denying Johnson’s request for corrective action. Initial
Decision at 2. The AJ found that Johnson’s disclosures
were not protected disclosures under the Whistleblower
Protection Act (“WPA”) because Johnson’s disclosures: (1)
were general complaints to Richardson made by several
SPD employees, including Johnson, about the Dental
Clinic’s sloppy work that lacked specificity and detail, and
(2) were not information that Miller and Richardson did
not already know. Id. at 13–14.
     However, the AJ found that Johnson had made a pro-
tected disclosure concerning Richardson’s abuse of author-
ity, viz., her harassment of Johnson, id. at 14, and that
the disclosure was a contributing factor in the VA’s deci-
sion to terminate Johnson’s employment, id. at 15. The
AJ nevertheless concluded that, despite the protected
4                                           JOHNSON   v. DVA



disclosure, the VA had presented clear and convincing
evidence that it had fired Johnson for her unprofessional
conduct and would have fired her regardless of Johnson’s
protected disclosure. Id. at 19–20.
    Johnson petitioned for review by the full Board, which
was denied. Final Order 1–2. The Board found that even
though Johnson’s disclosures relating to dental instru-
ment sterilization may have qualified as protected disclo-
sures, the VA had presented clear and convincing
evidence that it would have taken the same personnel
action in the absence of the protected disclosures. Id. at
6. Except for the above modifications, the initial decision
of the AJ was adopted as the decision of the full Board.
Id. at 8.
   Johnson appealed to this court. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     The scope of our review in an appeal from a Board de-
cision is limited. We can only set aside the Board’s deci-
sion if it was “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c); see Briggs v.
Merit Sys. Prot. Bd., 331 F.3d 1307, 1311 (Fed. Cir. 2003).
The Board’s decision is supported by substantial evidence
“if it is supported by such relevant evidence as a reasona-
ble mind might accept as adequate to support a conclu-
sion.” Brewer v. U.S. Postal Serv., 647 F.2d 1093, 1096
(Ct. Cl. 1981) (internal quotation marks omitted).
    Johnson argues that the Board did not take into ac-
count a supplemental investigation conducted by the
Office of Resolution Management and that the Board did
not apply the Whistleblower Protection Enhancement Act
of 2012. The government responds that the supplemental
JOHNSON   v. DVA                                         5



investigation was ordered pursuant to a separate EEOC
complaint that Johnson filed alleging several discrimina-
tion claims that are not relevant to the current appeal.
The government further contends that the Board correctly
applied the WPA and determined that the VA had pre-
sented clear and convincing evidence that it would have
removed Johnson for unprofessional conduct despite the
protected disclosures.
    We agree with the government. The supplemental in-
vestigation concerned separate allegations before the
EEOC that were not before the Board. Although the
Board recognized that Johnson had filed an EEOC com-
plaint, see Initial Decision at 4, the administrative pro-
ceedings before the EEOC were not relevant to Johnson’s
appeal before the Board. Cf. Spruill v. Merit Sys. Prot.
Bd., 978 F.2d 679, 692 (Fed. Cir. 1992) (noting that Con-
gress desired discrimination complaints to be appealed to
the EEOC to “avoid[] duplication of effort [which] con-
serves governmental resources and avoids potentially
conflicting procedures or outcomes”). Accordingly, the
Board did not err in failing to consider the allegations or
factual findings in the EEOC complaint.
    Although Johnson alleges that the Board misapplied
the WPA, she does not explain in what way the Board
applied the wrong law and how any alleged error would
have affected her appeal. Here, the Board carefully
analyzed the various disclosures and found that they
were, or could have been, protected. Initial Decision at
14; Final Order at 6. However, the Board further found
that despite the protected disclosures, the VA had pre-
sented clear and convincing evidence that it would have
fired Johnson due to unprofessional conduct, including
her comments regarding Richardson, her language, and
instances in which she intimidated other employees.
Final Order at 6–8. Substantial evidence thus supports
the Board’s denial of Johnson’s request for corrective
action.
6                                           JOHNSON   v. DVA



    Additionally, although Johnson contends that the
Board misapplied the Whistleblower Protection En-
hancement Act of 2012, presumably because the AJ
applied the then-current WPA in its 2011 decision, the
Board specifically modified the AJ’s initial decision to
include the dental instrument sterilization disclosures
because “the fact that the information in question may
have been already known, previously disclosed, or dis-
closed to either a supervisor or person who participated in
the activity . . . does not in and of itself prevent it from
being considered a protected disclosure under the provi-
sions of the Whistleblower Protection Enhancement Act of
2012, . . .” Id. at 6. Nevertheless, even though the Board
found the disclosure to be protected, it agreed that the VA
established by clear and convincing evidence that it would
have removed the appellant absent that protected disclo-
sure, id., which we have concluded was supported by
substantial evidence. The Board thus did not err in its
consideration of the Whistleblower Protection Enhance-
ment Act of 2012.
    We have considered Johnson’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Board is affirmed.
                       AFFIRMED
                          COSTS
    No costs.